Citation Nr: 1415056	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-02 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 2005, for service connection for residuals of a left foot gunshot wound.

2.  Entitlement to an increased disability rating for residuals of a left foot gunshot wound, currently rated as 10 percent disabling.

3.  Entitlement to increased disability ratings for left foot gunshot wound scars, rated as 0 percent disabling from March 23, 2005, and 10 percent disabling from May 19, 2009.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from May 1983 to June 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Cleveland, Ohio Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a December 2009 rating decision, the RO denied an effective date earlier than March 23, 2005, for service connection for left foot gunshot wound residuals.  The RO continued a 10 percent disability rating for left foot gunshot wound residuals, including scars.  In a March 2012 rating decision, the RO established separate service connection and a separate rating for left foot gunshot wound scars.  The RO assigned disability ratings of 0 percent effective March 23, 2005, and 10 percent effective May 19, 2009.

In March 2010, the Veteran appointed an attorney as his representative in his VA claims and appeals.  In March 2011, that attorney withdrew as the Veteran's representative.  The Veteran has not appointed another representative.

The Veteran requested a hearing before a Veterans Law Judge from the Board.  A Travel Board hearing at the RO in October 2012 was scheduled for the Veteran.  The Veteran did not attend the hearing.

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals of left foot gunshot wound was received March 23, 2005.

2.  Musculoskeletal residuals of a left foot gunshot wound produce intermittent pain, fatigability, and reduced endurance, consistent with moderately severe disability.

3.  Prior to May 19, 2009, left foot gunshot wound scars were not reported or noted to be painful or unstable, and did not produce other disabling effects.

4.  Pain in left foot gunshot wound scars was reported May 19, 2009, and was noted in two scars on subsequent examination.  Neither of those scars has been noted to be unstable or to produce other disabling effects.


CONCLUSIONS OF LAW

1.  Service connection for residuals of left foot gunshot wound may not be effective earlier than March 23, 2005.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  Musculoskeletal residuals of left foot gunshot wound warrant a 20 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic Codes 5284, 5310 (2013).

3.  Prior to May 19, 2009, left foot gunshot wound scars did not meet the criteria for a disability rating higher than 0 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7805 (2013).

4.  Left foot gunshot wound scars have not met the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7805.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date

The RO established March 23, 2005, as the effective date for service connection for the Veteran's disabilities residual to a left foot gunshot wound that occurred in service.  The Veteran is seeking an earlier effective date.

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the claim is received within one year from the date of separation from service, the date of separation will be the date of the award.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran sustained a gunshot wound to his left foot during service, in February 1988.  He was separated from service in June 1989.  On March 23, 2005, the RO stamped as received the Veteran's claim for service connection and VA disability compensation for a left foot gunshot wound.  

In a January 2006 rating decision, the RO granted service connection for residuals of a left foot gunshot wound.  The RO assigned a disability rating of 10 percent for those residuals.  The RO made service connection and the 10 percent rating effective March 23, 2005.

In May 2009, the Veteran submitted a claim for an earlier effective date for service connection for left foot disability.  He contended that the left foot disability was 10 percent disabling at the time of his separation from service.  He also sought an increased rating for his left foot disability, and compensation for a painful and tender scar on his left foot.

In March 2012, the Veteran wrote that service connection and compensation for his left foot disability should be effective from his separation from service.  He asserted that at the time of his separation from service the government did not do a sufficient job of informing him regarding VA disability compensation.  He indicated that at the time of his separation from service he assumed that service department processes and VA processes were one and the same.  He reported that at that no VA representative was present to explain VA benefits to him.  He noted that he understood that presently VA representatives provide information to service members.  He indicated that he would have sought VA benefits at the time of his separation if he had known he was entitled to those benefits.

The Veteran does not contend that he applied for VA disability compensation at the time of separation from service, during the year following separation from service, or at any time earlier than March 23, 2005.  He contends that at the time of his separation from service VA should have provided him information about VA benefits.  He essentially contends that VA should remedy the failure to inform him at his separation from service by making his disability compensation effective from the time of that separation.

The Board agrees that it is a good and preferred practice for VA to provide, or help service departments to provide, information regarding VA benefits to service members, especially during the process of separation from service.  The Board is sympathetic regarding the missed opportunity to promptly claim available benefits that can occur when such information is not proactively provided.  Nonetheless, the law and regulations regarding the effective date for VA disability compensation do not allow entitlement to disability compensation to be made effective earlier than the date when VA receives an application for compensation, unless the application is received within a year after separation from service.  Retroactive disability compensation may be provided when permanent and total disability prevents application for compensation; but there is no basis to provide retroactive compensation when application is not made due to lack of information.  See 38 C.F.R. § 3.400(b)(ii)(B).  

In this case, as the RO received the Veteran's claim for disability compensation more than a year after his separation from service, the effective date for service connection may not be earlier than the date of receipt of the claim, March 23, 2005.

Disability Ratings

The Veteran is seeking higher disability ratings for residuals of the left foot gunshot wound that he sustained during service.  In his March 2005 claim, he sought service connection and compensation for residuals of that wound.  In the January 2006 rating decision, the RO granted service connection for residuals of a gunshot wound of the left foot, and assigned a 10 percent disability rating.  In May 2009, the Veteran requested an increased rating for his left foot disability.  He also requested compensation for a painful and tender scar on his left foot.  In the December 2009 rating, the RO changed the description of the service-connected left foot disability to residuals of a gunshot wound to the left foot, to include scar.  The RO continued the 10 percent rating for that disability.  The Veteran appealed that decision.  

In the March 2012 rating decision, the RO established separate service connection and a separate rating for left foot gunshot wound scars.  The RO assigned disability ratings of 0 percent effective March 23, 2005, and 10 percent effective May 19, 2009.  The RO returned to describing the musculoskeletal disability of the foot as residuals of a gunshot wound to the left foot.  The RO continued the 10 percent rating for that disability.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the United States Court of Appeals for Veterans Claims (Court) has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board will consider whether higher ratings are warranted at any time during the periods addressed by the appeal.

The Veteran's service treatment records show that his left foot injury occurred in February 1988.  He was target shooting with a partner.  The partner slipped and accidentally discharged a .38 caliber pistol into the Veteran's left foot.  The Veteran received hospital treatment for the gunshot injuries.  There were dorsal entrance and plantar exit wounds in the foot, at the level of the metatarsal shafts.  The edges were clean and freely bleeding.  X-rays showed open, comminuted fractures of the second and third metatarsals, with some angulation and shortening.  The fractures were extended into the tarsometatarsal joints.  The Veteran underwent surgery, with irrigation, debridement, and placement of an external fixation device.  On discharge from the hospital about ten days after the gunshot, the Veteran was placed on a period of limited duty, with no prolonged weightbearing.  The wounds, surgical incisions, and fractures gradually healed; but midfoot pain persisted.  It was determined that the foot disability would keep the Veteran from regaining fitness for full duty.  He was separated from service because of the foot disability.

The rating schedule provides criteria for evaluating foot disorders under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  Many of those codes address specific disorders, including flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, and malunion or nonunion of tarsal or metatarsal bones.  The RO has evaluated the Veteran's left foot injury residual to the gunshot wound under Diagnostic Code 5284, which is for other foot injuries.  That code provides for ratings of 30 percent if the injuries are severe, 20 percent if moderately severe, and 10 percent if moderate.  With actual loss of use of the foot, a 40 percent rating is to be assigned.

Gunshot wounds may also be evaluated based on muscle injury.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury of each group of muscles damaged.  38 C.F.R. § 4.56(b).  Muscle injuries are evaluated based on whether the injuries are severe, moderately severe, moderate, or slight.  38 C.F.R. § 4.56(d).  The muscles of the foot are designated Muscle Group X.  38 C.F.R. § 4.73, Diagnostic Code 5310.  Under that code, injury of muscles of the plantar area of the foot is rated at 30 percent if severe, 20 percent if  moderately severe, 10 percent if moderate, and 0 percent if slight.  Injury of muscles of the dorsal area of the foot is rated at 20 percent if severe, 10 percent if moderately severe, 10 percent if moderate, and 0 percent if slight.  The minimum rating for through-and-through wounds of the foot is 10 percent.

The gunshot wound and resulting surgery left two scars on the Veteran's left foot.  Medical records indicate that those scars are linear.  Recent records indicate that the scars are painful.  The rating schedule provides for evaluating scars that are unstable or painful as 30 percent disabling if there are five or more such scars, 20 percent if there are three or four, and 10 percent if there are one or two.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  For scars that are not addressed by specific Diagnostic Codes, including linear scars that are not on the head, face, or neck, any disabling effects not considered under a Diagnostic Code for scars is to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran has reported that he works as a self-employed horse trainer.  In VA treatment in March 2000, he stated that he sustained a left knee injury the preceding January.  He also related having chronic low back pain.  He indicated that he was still able to play racquetball.  Treatment notes from February and May 2005 reflect the Veteran's reports of left foot pain that was addressed by pain medication.  In May 2005, a clinician observed that the Veteran walked without difficulty, and the Veteran indicated that he was very active physically.

On VA examination in November 2005, the Veteran reported having intermittent pain in his left foot.  He rated the severity of the pain as 7/10.  He stated that the pain occurred several times per month, was worse with standing and walking, and was aggravated by standing for more than an hour in cold weather.  He indicated that he could not be on his feet for prolonged periods.  He reported that the pain usually lasted three to four hours, until pain medication began to work.  He indicated that he also had stiffness, heat, and fatigability of the foot.  He reported having flare-ups of increased pain that lasted one to two days.  He stated that such flare-ups occurred with walking and riding horses.  He related that he had to wear hard-soled shoes when riding horses.  He stated that the pain in his foot was worsening.

The examiner observed that the Veteran walked with a normal gait.  The Veteran's left foot had a V-shaped scar on the dorsal aspect.  The scar was 21/2 inches on each side, and was hypopigmented, superficial, and nontender to palpation.  There was no limitation of function by the scar.  There was tenderness to deep palpation over the dorsal aspect of the foot.  The metatarsophalangeal joints had full ranges of motion, without pain.  With repetitive motion, there was no decrease in the ranges of motion.  The Veteran was able to stand on his toes and heels without difficulty, although he reported pain with standing on his toes and heels.  Left foot x-rays showed deformity of the second and third metatarsal shafts, and foreign bodies between the bones and in the soft tissues around the second, third, and fourth rays.  The findings were noted as consistent with prior gunshot wound.

In VA treatment in March 2009, the Veteran again indicated that he was self-employed as a horse trainer.  He stated that his activities included coaching youth sports.  He reported having pain in his left foot intermittently, generally when he was barefoot and walking on hard surfaces, and sometimes when riding horses.  He stated that he would hear a little pop and experience pain in the foot.  He indicated that the foot pain symptoms were very tolerable.

In a May 2009 claim, the Veteran stated that he had increased symptoms in his left foot.  He also indicated that he had a painful and tender scar on that foot.

On VA examination in October 2009, the Veteran reported that he had pain in his left foot at rest.  He stated that with standing and walking, he had pain, weakness, stiffness, and fatigability in that foot.  He indicated that he addressed the symptoms with pain medication as needed.  He reported that he wore shoe inserts, and that these were mildly effective.  He stated that he was able to stand and walk for less than fifteen minutes.  Left foot x-rays showed multiple metallic foreign bodies in the foot, and old healed fractures of the second and third metatarsals, without bone destruction or dislocation.  The examiner found that the Veteran had residual pain, weakness, and stiffness in his left foot.  The examiner indicated that the left foot disability had no effect on the Veteran's usual occupation and daily activities.  The examiner observed a scar on the dorsal surface of the foot that was 8 centimeters long and 0.2 centimeters wide.  The examiner found that the scar had no tenderness.  The examiner stated that there was not frequent loss of covering of skin over the scar. 

VA treatment notes from May 2010 reflect the Veteran's report of very tolerable intermittent pain in his left foot.

On VA examination in November 2011, the Veteran stated that he could not walk barefoot on hard surfaces at all without experiencing pain in his left foot.  In his work training horses, he reported, his left foot became fatigued after he trained two horses, and he had to quit.  He related that in the past he had been able to train ten horses.  He stated that once every three to four weeks he had a popping sensation in his left foot, followed by pain that lasted from several hours to two days.  The examiner noted that the Veteran did not use any assistive devices to walk.  Left foot x-rays showed healed fractures and multiple metallic fragments.  The examiner found that the Veteran had two painful scars on his left foot, a 10 centimeter long scar on the dorsal surface, and a 4 centimeter long scar on the plantar surface.  The Veteran related having sharp pain with palpation of the scars or when objects touched the scars.  He indicated that with athletic shoes he had pain from surfaces touching the scars, and that as a result he wore hard-soled shoes.  The Veteran indicated that the scars on his feet did not have frequent loss of covering of skin.  

The examiner indicated that the Veteran's left foot disability, including the impairment of foot function and the scars, affected his ability to work.  As examples of the Veteran's capacity and limitations, the examiner noted that in shoes the Veteran could stand for three hours, and could climb one or two flights of stairs.  The examiner stated that while barefoot, or on hard surfaces, the Veteran could not stand for more than 30 minutes.

X-rays indicate that, residual to the gunshot wound, the Veteran's left foot has healed fractures of two metatarsals and retained metallic fragments.  He can stand and walk on the foot, but his endurance for weightbearing is reduced.  His pain and diminished endurance are worse if he is not wearing hard-soled shoes.  He is able to work training horses, but for less time than he could in the past.  

Based on all of the above, including a review of all the Veteran's statements, the Board finds that the left foot disability picture more nearly approximates moderately severe injury of the foot than moderate injury.  The Board therefore grants a 20 percent rating under Diagnostic Code 5284.

The left foot disability does not warrant a rating higher than 20 percent under Diagnostic Code 5284 or 5310.  The intermittent nature of the left foot pain, the full range of motion of the joints in the foot, and the remaining ability to use the foot in carrying out occupational and other daily activities, indicate that the disability of the foot does not rise to the level of severe.  The Veteran's accounts and the treatment and examination findings do not indicate that the Veteran's foot muscles have loss of substance, flabbiness, hardening, severe weakness, impairment of propulsion in walking, or other impairment consistent with severe injury of those muscles.  As noted above, the Veteran's own statements suggest an ability to function that is not severely impacted by this disability.   

The gunshot and resulting surgery left two linear scars on the Veteran's left foot.  On VA examination in November 2005, the examiner found tenderness to deep palpation over the dorsal aspect of the foot, but did not find tenderness of any scar on the foot.  Before the Veteran's May 2009 claim, there was evidence that scarring on the foot was nontender, and there was no clear assertion or other evidence of any painful scar.  The evidence did not indicate that scars on the foot had any other disabling effects.  Thus, before the claim received on May 19, 2009, the preponderance of the evidence was against a compensable rating for the scars on the left foot.

In the May 2009 claim, the Veteran reported painful and tender scarring on his left foot.  In the November 2011 examination, the examiner found that the two scars on the foot were painful.  There is no assertion or other evidence that there are more than two painful scars on the foot.  There is no evidence that either left foot scar is unstable.  The Veteran has indicated that the tenderness of the scars necessitates wearing hard-soled shoes.  The tenderness and the resulting need for that adaptation are addressed by the 10 percent rating assigned under Diagnostic Code 7804 for painful scars.  They do not constitute impairment separate from pain, and do not need consideration under a different diagnostic code.  

While there is some question about whether this problem is associated with the scar or with 20% left foot disability, giving the Veteran the benefit of the doubt the 10% evaluation may be awarded.  Given the number, characteristics, and effects of the scars on the Veteran's left foot, the scar does not warrant evaluation greater than a 10 percent rating under Diagnostic Code 7804.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The residuals of the Veteran's left foot injury, including musculoskeletal symptoms and scars, have not required frequent hospitalizations.  The residuals produce pain and fatigability in the foot that reportedly effects his employment by reducing his endurance in his work training horses.  The Veteran has not asserted, however, that his situation in his self-employment has been significantly impeded.  The effects of the left foot disability thus do rise to the level of marked interference with employment.  The regular rating criteria addressing musculoskeletal injury and scars are adequate to address the musculoskeletal and scarring residuals of the Veteran's left foot gunshot wound.  It is not necessary to refer rating of those residuals for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record in this case indicates that the Veteran's service-connected musculoskeletal and scarring residuals of left foot gunshot have effects on his work, but do not make him unable to secure and follow a substantially gainful occupation.  Therefore the record does not indirectly raise the issue of unemployability.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in letters issued in April 2005 and July 2009.  In those letters, the RO advised the Veteran what information was need to substantiate claims for service connection.  In the July 2009 letter, the RO informed the Veteran how VA assigns disability ratings and effective dates.  The RO also addressed who was to provide the evidence.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, and reports of VA medical examinations.  The Veteran has had VA examinations that addressed the manifestations and effects of the musculoskeletal impairment and scars residual to his left foot gunshot wound.  The examinations and examination reports are adequate for purposes of determining the appropriate ratings for the disabilities at issue.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the claims on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

ORDER

Entitlement to an effective date earlier than March 23, 2005, for service connection for residuals of a left foot gunshot wound is denied.

Entitlement to a disability rating higher of 20 percent for residuals of a left foot gunshot wound is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 0 percent, prior to May 19, 2009, for left foot gunshot wound scars, is denied.

Entitlement to a disability rating higher than 10 percent for left foot gunshot wound scars is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


